Citation Nr: 1308894	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected history of low back strain with limitation of motion.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected history of low back strain with limitation of motion.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected history of low back strain with limitation of motion.

4.  Entitlement to service connection for residuals of a sexually transmitted disease (STD). 

5.  Entitlement to service connection for arthritis of the arms, feet, and back, to include as secondary to residuals of a sexually transmitted disease. 

6.  Entitlement to a rating in excess of 40 percent for a history of low back strain with limitation of motion.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 1995 (back), September 2005 (hypertension, erectile dysfunction, acquired psychiatric disorder), and April 2006 (arthritis, STD), rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

With respect to his claim for his history of low back strain with limitation of motion, the Veteran initially filed a claim for service connection in August 1993.  The RO, in a January 1994 rating decision, granted service connection for a back disability awarding a noncompensable disability rating.  The Veteran initiated an appeal on the January 1994 rating decision.  However, he did not file a substantive appeal, nor did he file evidence within the one year period following the January 1994 rating decision which reflected an increased rating was warranted for his service-connected back disability.  As such, the January 1994 rating decision became final. 

The Veteran subsequently filed another claim for increased in March 1995.  His increased rating claim was denied in a May 1995 rating decision.  In a November 1995 VA examination, dated within one year of the May 1995 rating decision, evidence reflecting an increased rating for his back was demonstrated. The Board finds these medical records were "new" and "material" to his claim filed in March 1995.  38 C.F.R. § 3.156(b) (2012).

This evidence is thus considered to have been filed in connection with the 1995 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in October 1996.  He had one year from the readjudication to submit a notice of disagreement.  As such, his April 1997 notice of disagreement is timely, and the rating decision on appeal, with respect to his back, is the one dated in May 1995.  See Buie.  

Most recently, in March 2012, the Board remanded the issues for further development.  Several addendum medical opinions were requested.  A VA examination was requested with respect to his STD and arthritis claims.  The Board finds that the requested development, with respect to his erectile dysfunction and hypertension claims was completed.  The RO issued a supplemental statement of the case in November 2012 and the appeal is once again before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of an STD, arthritis of the arms, feet and back, an increased rating for a history of low back strain, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown during active duty, was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's hypertension and his active service or to his service-connected history of low back strain with limitation of motion.

2.  Erectile dysfunction was not shown during active duty, was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's erectile dysfunction and his active service or to his service-connected history of low back strain with limitation of motion.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed related to service, nor is it proximately due to or the result of his service-connected history low back strain with limitation of motion.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  Erectile dysfunction was not incurred in or aggravated by service, nor is it proximately due to or the result of his service-connected history low back strain with limitation of motion.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. In March 2005 and December 2005 the Veteran was notified via letters of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In March 2006 the Veteran was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the December 2005 and March 2006 notice, the matters were readjudicated in a February 2007 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, the Veteran's Social Security Administration (SSA) records and Virtual VA file records have been reviewed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, VA opinions with respect to the issues on appeal were obtained in August 2005 and April 2012. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the claims in March 2012 as the August 2005 VA examiner failed to address secondary aggravation.  The Board finds that the VA opinions obtained in April 2012 adequately address all secondary service connection issues and is adequate, as it is predicated on a full reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the Appellant, and provides a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

The Board notes that the Veteran has not been provided a VA medical opinion regarding any etiological relationship between hypertension and erectile dysfunction directly to service.  However, service treatment records are silent as to any complaints or treatments for these conditions and there is no objective evidence of either of these problems for many decades following separation from service. Other than his own unsupported assertions, the evidence does not indicate that his hypertension or erectile dysfunction are related to service.  Therefore, the evidence does not require an additional medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons that are discussed in more detail below in the analysis section denying direct service connection for these claims, there is no competent and credible lay and medical evidence indicating that the Veteran has hypertension or erectile dysfunction related to service.  As such a Remand to obtain an additional VA medical opinion is not warranted under the circumstances of this case.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Finally, it is noted that this appeal was remanded by the Board in March 2012 for further development.  Specifically, the Board instructed the RO to forward the claims file to the VA examiner who examined the Veteran in August 2005 for review, or if they were not available to another examiner.

The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Additional VA medical opinions were obtained addressing whether it is at least as likely as not that the Veteran's low back disability or any medication taken by the Veteran for his low back disability caused or aggravated his erectile dysfunction or his hypertension.  Accordingly, the Board finds that the March 2012 Remand directives were substantially complied with.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2012).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis (to include degenerative joint or disc disease), manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303 , 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for hypertension and erectile dysfunction.  He specifically asserts that these disorders are secondary to his service-connected history of low back strain with limitation of motion.

As an initial matter, the Board determines the Veteran's hypertension and erectile dysfunction are not related to his service-connected history of low back strain with limitation of motion.  Specifically, an August 2005 VA examiner determined that there was no clinical evidence that the Veteran's poorly controlled hypertension is related to the Veteran's low back.  Moreover, he opined that there was no clinical evidence that the Veteran's erectile dysfunction is related to the Veteran's low back disability. 

Significantly, the August 2005 VA examiner did not address secondary aggravation.  Thus, as part of the March 2012 Remand, the Veteran was afforded a new opinion in April 2012.  The VA examiner noted the Veteran's reports that his erectile dysfunction began shortly after starting his antihypertensive medications at his August 2005 VA examination.  He indicated that current clinical records reflect treatment of hypertension with Metoprolol and Amlodipine, and treatment of his low back disorder and radiculopathy with Tylenol and Gabapentin.  The VA examiner indicated that clinical records reflect that the Veteran's radiculopathy has not been implicated in the production of erectile dysfunction.  He stated that antihypertensive medications are commonly implicated in erectile dysfunction where Gabapentin is very rarely, and Tylenol not at all.  The VA examiner stated that there is no clinical reason why the Veteran's low back problem would adversely affect his hypertension, likewise his current back medications are not known to have a negative effect on blood pressure control.  In view of this and the Veteran's own history the VA examiner opined that it was less likely than not that the Veteran's low back disorder or any medication taken by the Veteran for his low back disorder caused or aggravated his erectile dysfunction or hypertension.  

The Board finds that the examination is adequate for evaluation purposes. Specifically, the examiner reviewed the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In support of his claim, the Veteran submitted a December 2007 letter, written by his VA treating physician, which notes that the Veteran's chronic back pain can cause elevation of blood pressure and cause it to be difficult to control hypertension.  She further noted that in addition the Veteran is on analgesics that can cause elevation of blood pressure. 

When the record contains differing opinions as to whether the Veteran's hypertension is related to his service-connected back disability, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may favor the opinion of one competent medical authority over another, but may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds that the statements provided by the VA treating physician are outweighed by the conclusions of the VA examiners in August 2005 and April 2012.  As an initial matter, the VA treating physician did not provide an opinion that is sufficient to establish service connection.  Specifically, conclusions that the Veteran's back disability 'can cause elevation of blood pressure' or that analgesics 'can cause elevation of blood pressure' is speculative and insufficient to establish a medical nexus.  See Obert, 5 Vet. App. at 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus).  Both VA opinions are far more definitive.

Therefore, while the Board has considered this opinion, it is of diminished probative value, given its speculative nature.  On the other hand, the VA examiner in August 2005 was able to examine the Veteran personally.  Additionally, the April 2012 VA examiner was able to review the Veteran's medical records.  While the VA treating physician suggests a relationship between the Veteran's back disability and his hypertension, sufficient rationale was not provided.  The Board determines that the VA treating physician's conclusions are outweighed by the observations of the VA examiners.

The Board has also considered the statements made by the Veteran relating his hypertension and erectile dysfunction to his service-connected history of low back strain with limitation of motion.  In doing so, it must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, however, the Veteran appellant is not competent to provide testimony regarding the etiology of his hypertension or erectile dysfunction.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such as his blood pressure fluctuating or having difficulty maintaining an erection.  However, because hypertension and erectile dysfunction are not the types that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension and erectile dysfunction disorders are found to lack competency and therefore credibility and probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against the entitlement to service connection for hypertension or erectile dysfunction as due to his service-connected low back disability. 

Next, although it is the Veteran's primary argument that his hypertension and erectile dysfunction are due to his service-connected history of low back strain with limitation of motion, the Board also considers whether the theory of entitlement to service for hypertension and erectile dysfunction on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension or erectile dysfunction or any symptoms reasonably attributed thereto.  Notably, his retirement physical examination in July 1974 did not mention any hypertension or erectile dysfunction.

Next, post-service evidence does not reflect hypertension or erectile dysfunction for many years after service discharge.  Specifically, treatment records first reflect a diagnosis of erectile dysfunction around September 2002 and hypertension around February 2003.  

Moreover, as the objective medical evidence does not indicate the presence of hypertension within one year of active duty, service connection on a presumptive basis is not for application.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has primarily asserted that his hypertension and erectile dysfunction are due to his service-connected low back disability, he has implied that these disorders may be related to service. 

The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as hypertension, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is 'medical in nature.' See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's reported history of continued symptomatology since active service is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect a diagnosis of hypertension until 2003, several decades following separation from service.  Moreover, although he filed claims for disability compensation benefits for other disorders as early as the 1990's, a claim for hypertension was not filed until 2005.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for other disabilities, but made no reference to his purported history of hypertension since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  Had the Veteran been experiencing hypertension at that time, there seems to be no reason why the Veteran would not have identified that disability.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his blood pressure was normal at the time he left service.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

With respect to his erectile dysfunction, the Board has also considered the Veteran's statements regarding continuity of symptoms.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Erectile dysfunction is not a disease identified under 3.309(a).  A continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension is not credible, and regarding erectile dysfunction is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension or erectile dysfunction to active duty, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.   

Moreover, as noted above, the Veteran is not competent to provide testimony regarding the etiology of his hypertension or erectile dysfunction, as they are not diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension or erectile dysfunction are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.





ORDER

Service connection for hypertension, to include as secondary to a service-connected history of low back strain with limitation of motion, is denied.

Service connection for erectile dysfunction, to include as secondary to a service-connected history of low back strain with limitation of motion, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Acquired Psychiatric Disorder-  The Veteran is claiming service connection for an acquired psychiatric disorder, including secondary to a service-connected history of low back strain with limitation of motion.  An opinion regarding the relationship between the Veteran's acquired psychiatric disorder and his service-connected low back strain was requested pursuant to the March 2012 Board Remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the results of the April 2012 VA opinion that was undertaken to address the etiology of the Veteran's acquired psychiatric disorder.  However, the Board finds that the medical opinion is not sufficient to decide the claim on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the April VA examiner addressed whether the Veteran's service connected lumbar spine disability aggravated the Veteran's acquired psychiatric disorder, an opinion regarding the direct relationship between the Veteran's service-connected lumbar spine and acquired psychiatric disorder was not provided.  As such the Board finds that an additional VA examination and opinion are necessary.

Residuals of STD-  The Veteran is claiming service connection for residuals of an STD and service connection for arthritis of the arms, feet, and back, to include as secondary to residuals of an STD.  The March 2012 BVA Remand instructions specifically indicated that the Veteran should undergo an appropriate examination to determine the nature and etiology of any claimed residuals of an STD.  This was not completed; rather a medical opinion was only obtained.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Veteran should be scheduled for an appropriate VA examination and an additional VA opinion should be obtained.

Low Back Disability-  The Veteran was last afforded a VA spine examination in September 2010 regarding his lumbar spine symptomatology.  A review of recent treatment records and a November 2010 statement from the Veteran's VA treating physician suggest there has been an increase in symptomatology of the Veteran's lumbar spine disability since his September 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA spine examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

TDIU-  As an initial matter, the Board acknowledges that the Veteran is currently service connected for a history of low back strain with limitation of motion (40 percent) and an appendectomy scar (noncompensable).  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA mental examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is caused by, or aggravated by, his service-connected lumbar strain to include medications taken for the back disorder; or is at least as likely as not (a 50 percent probability or greater) casually related to service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Arrange for an appropriate examination to determine the nature and etiology of any claimed residuals of sexually transmitted diseases.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate. 

The examiner should provide an opinion as to whether any current residuals of an STD are at least as likely as not (a 50 percent probability or greater) casually related to service.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed arthritis disorder (to include any arthritis of the arms, feet, back) was caused by, or aggravated by, an STD. 

The physician is also asked to address whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed arthritis disorder is a residual of any sexually transmitted disease (or treatment for such disease) shown during active service. 
	
Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  The Veteran should be afforded an examination to determine the current nature and severity of his service-connected low back strain.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should report the range of motion measurements for the lumbar spine in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  If ankylosis is found, the VA examiner should describe whether it is unfavorable or favorable ankylosis.

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected mechanical low back pain with degenerative disc disease the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and  

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner is additionally asked to render an opinion as to whether the Veteran's low back strain results in pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc, little intermittent relief.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

4.  Based on a review all pertinent records associated with the claims file, medical findings and medical principles, state the type of employment duties the Veteran would be prevented from performing due to the service-connected history of low back strain with limitation of motion and/or appendectomy scar.  In other words what would the limitations be in conducting manual labor and whether there would be in limitations in performing sedentary tasks.

A clear rationale for all opinions should be provided.  Specifically, the examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include a discussion of obstacles and challenges he might face, and his capability for performing sedentary employment.  .

5.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


